Citation Nr: 1029554	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  08-18 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for shortness of breath, to 
include as secondary to PTSD or as due to exposure to herbicides 
and other chemicals.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to October 
1968.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 RO decision, which denied claims 
for service connection for PTSD and shortness of breath.

In June 2010, a hearing was held before the undersigned Veterans 
Law Judge at the Central Office in Washington, D.C.  A transcript 
of that proceeding has been associated with the claims folder.  

The record reflects that the Veteran submitted additional 
evidence to the Board in conjunction with this case accompanied 
by a waiver of initial review of this evidence by the agency of 
original jurisdiction in accord with 38 C.F.R. § 20.1304.

The Board notes that the Veteran indicated at the June 2010 
hearing that he would like to pursue claims for service 
connection for prostate cancer and a cardiovascular disorder.  
As such, the issue of entitlement to service connection 
for prostate cancer and a cardiovascular disorder have 
been raised by the record, but have not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, 
the Board does not have jurisdiction over them, and they 
are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.



REMAND

The Veteran is seeking entitlement to service connection for PTSD 
and shortness of breath.  After a thorough review of the 
Veteran's claims folder, the Board has determined that additional 
development is necessary prior to the adjudication of these 
claims.

As an initial matter, the Board notes that the Veteran indicated 
in an undated statement that he is currently receiving Social 
Security Administration (SSA) disability benefits.  He then 
indicated that he is taking medication for heart problems, a 
severe breathing problem, nightmares, mood swings, depression, 
and sleep deprivation.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his or her 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This includes a 
duty to assist the Veteran in obtaining records in the custody of 
federal government agencies.  Id.  See also Tetro v. Gober, 14 
Vet. App. 110 (2000). 

As the claims file contains no copies of any SSA records, these 
issues must be remanded in order to obtain any available SSA 
records that could relate to the Veteran's PTSD or shortness of 
breath claims.

With regard specifically to the Veteran's claim for service 
connection for PTSD, the Board notes that the Veteran has 
asserted that he was sexually assaulted on multiple occasions 
during service by his roommate.  He asserts that his initial 
complaints to his supervisor about these incidents were ignored 
until he was eventually switched rooms and then transferred to 
Thailand upon his request, in order to avoid the situation.  The 
Veteran indicated in an undated statement that he had sex with 
many women trying to prove to himself that he was not a 
homosexual and to gain back his self-confidence.  He also 
indicated in an undated statement that he had 2 nervous 
breakdowns in service.

The pertinent regulation provides that if PTSD is based on in-
service assault, evidence from sources other than the Veteran's 
service records may corroborate the Veteran's account of the 
stressor incident.  Examples of such evidence include, but are 
not limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, fellow 
service members, or clergy.  Examples of behavior changes 
following the claimed assault can also be used as relevant 
evidence.  See 38 C.F.R. § 3.304(f)(3) (2009).

A review of the Veteran's service treatment and personnel records 
reveals no complaints of sexual assault.  However, the Veteran's 
service treatment and personnel records do reflect that he was 
treated for gonorrhea 7 times between 1966 to 1968. 

The Veteran has also reported in the past that he was treated for 
a nerve problem at a hospital in Thailand.  The Veteran's service 
treatment records, however, contain no record of complaints, 
treatment, or diagnoses of nerves or emotional problems.  

With regard to a current disability, the Board notes that the 
medical records do contain diagnoses of PTSD.  In a July 2007 VA 
treatment record, the Veteran reported having flashbacks about 
the military.  He did not elaborate as to what these flashbacks 
pertained.  When asked about military sexual trauma, the Veteran 
stated that he wrote a statement that "says it all".  The 
examining social worker later received a copy of this letter via 
fax and stated that it pertained to a sexual assault and other 
difficulties/problems he had in the military.  No details were 
provided in this report as to what precisely this letter 
contained.  With regard to psychiatric hospitalizations, the 
examiner noted that this is unclear, as the Veteran reported that 
he had been hospitalized for psychiatric reasons but another 
report states that it seems it may have had more to do with 
medical concerns than for psychiatric purposes.  The examiner 
diagnosed the Veteran with chronic PTSD and a chronic major 
depressive disorder.   

In a June 2007 VA treatment record, it was noted that the Veteran 
endorsed certain psychiatric symptoms in regard to the sexual 
trauma experience during his military service.  The Veteran 
reported that he experienced sexual trauma in the military but 
was reluctant to share the details of this trauma during the 
evaluation.  The examiner concluded that the Veteran endorsed 
sufficient symptoms to warrant a diagnosis of PTSD.  The 
Veteran's PTSD symptoms relate to sexual trauma experiences 
during his military trauma.  The Veteran was diagnosed with 
chronic PTSD and chronic major depressive disorder.    

In an April 2007 VA treatment record, the Veteran denied any 
history of either physical or sexual abuse either before joining 
the Air Force or in the Air Force.  However, the examiner  noted 
that he did have a long pause and some tears when asked about 
this during his military years.  He would not explain his pause 
nor would he explain his tears.  In a March 2007 VA treatment 
record, the Veteran reported no prior sexual abuse.

With regard to a stressor, the Board notes that VA outpatient 
records evidence a diagnosis of PTSD and suggest that a 
relationship exists between the diagnosis and the reported sexual 
assault.  However, no VA examination has been afforded to the 
Veteran to address this claim.

Pursuant to 38 C.F.R. § 3.304(f)(3), VA may submit any evidence 
that it receives from a claimant in support of a claim based on 
personal assault to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  In this case, the Board finds that an 
examination is necessary to determine the likelihood that a 
sexual assault occurred, and, if so, whether the Veteran 
currently has PTSD as a result of this sexual assault.  
Therefore, this issue must be remanded in order to schedule the 
Veteran for a VA examination to determine whether he has a 
current diagnosis of PTSD according to the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM- IV) criteria and, if so, whether this PTSD was 
caused or aggravated by his active duty service, to specifically 
include an in-service sexual assault.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion or ordering a medical examination).   

With regard to the Veteran's claim for shortness of breath, the 
Board notes that the Veteran indicated in his December 2006 claim 
that he developed shortness of breath as secondary to PTSD.  He 
also indicated in his December 2006 claim that he developed 
shortness of breath in January 1968.  In subsequent statements, 
the Veteran indicated that he has shortness of breath due to 
exposure to agent orange, DDT, and a variety of other chemicals 
while stationed at Nakhon Phanom Royal Thai Air Force Base.  He 
reported that he had special duty to keep the local people from 
the trash burning, which included these chemicals.  He asserted 
that he wore parkas every other week to shield himself from the 
sprays on the perimeter at night.

A review of the Veteran's service treatment records reveals no 
complaints, treatment, or diagnoses of shortness of breath.  On 
his July 1968 separation examination report, the Veteran 
specifically denied having shortness of breath.

With regard to a current disability, the Board notes that the 
Veteran has been diagnosed with chronic obstructive pulmonary 
disease (COPD).  See VA treatment record, March 2009.   In a 
February 2006 private medical record from Memorial Hospital of 
Martinsville & Henry County, it was noted that the Veteran smokes 
a pack of cigarettes per day.  In a June 2009 VA treatment 
record, it was noted that the Veteran had a 44 pack year smoking 
history.  

The Board notes that a layperson, such as the Veteran, is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd 
sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).  However, lay testimony is 
competent when it regards the readily observable features or 
symptoms of injury or illness and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In Charles v. Principi, 16 Vet. App. 370 (2002), the United 
States Court of Appeals for Veterans Claims (Court) held that 
under 38 U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, where 
the evidence of record, taking into consideration all information 
and lay or medical evidence, [including statements of the 
claimant]," and where, the claimant had been diagnosed to have 
tinnitus, and had proffered competent lay evidence that he had 
had continuous symptoms of the disorder [i.e., ringing in the 
ears] since his discharge.  Because there was evidence of record 
satisfying two of the requirements of the statute, i.e., 
competent evidence of a current disability or recurrent symptoms, 
and evidence indicating an association between the appellant's 
disability and his active service, but there was not of record, 
competent medical evidence addressing whether there is a nexus 
between his tinnitus and his active service, VA was to provide 
the claimant with a medical "nexus" examination.

In this case, as the Veteran reports that he currently 
experiences shortness of breath and he has asserted that he has 
had shortness of breath since his active duty service, 
observations which he is competent to make, the Board finds that 
the necessity for a VA examination is shown for the proper 
assessment of the Veteran's claim.  38 U.S.C.A. § 5103A (West 
2002).  Thus, this issue must be remanded in order to schedule 
the Veteran for a VA examination to determine whether he has a 
current condition of any kind relating to shortness of breath, 
and, if so, whether this current condition relating to shortness 
of breath was caused or aggravated by his active duty service.  
Colvin.  

Finally, under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is required 
to notify the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II), the Court held that VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his or 
her possession that pertains to the claim.  

The Veteran was afforded VCAA notice in April 2007.  This letter 
did not, however, afford the Veteran appropriate notification of 
the requirements regarding secondary service connection.  
Therefore, upon remand, the Veteran should be given proper notice 
of the requirements for establishing secondary service 
connection, according to 38 C.F.R. § 3.310.  

Accordingly, the case is REMANDED for the following action:

1.	Obtain any and all of the Veteran's SSA 
records.  Specifically, any SSA records 
concerning disability benefits awarded for 
PTSD or a psychiatric disability of any 
kind or shortness of breath must be 
obtained.  

2.	Provide the Veteran with appropriate 
notice of VA's duties to notify and to 
assist.  Particularly, the Veteran should 
be properly notified of how to 
substantiate a secondary service 
connection claim under 38 C.F.R. § 3.310. 

3.	Schedule the Veteran for an appropriate VA 
psychiatric examination for his claimed 
PTSD.  All appropriate tests and studies 
should be performed and all clinical 
findings reported in detail.  The claims 
file should be provided to the appropriate 
examiner for review, and the examiner 
should note that it has been reviewed.  
Additionally, the examiner should elicit 
from the Veteran a history of his symptoms 
and onset relating to his claimed PTSD.  
After reviewing the file, examining the 
Veteran, and noting his reported history 
of symptoms, the examiner should render an 
opinion as to whether the Veteran 
currently has PTSD or a psychiatric 
disability of any kind.  If so, an opinion 
should be provided as to whether it is at 
least as likely as not that the Veteran's 
current PTSD or psychiatric disability of 
any kind was caused or aggravated by his 
active duty service, to include his 
reports of in-service sexual assault.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).  The term "at 
least as likely as not" does not mean 
"within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as medically 
sound to find in favor of that conclusion as 
it is to find against it.  The examiner 
should provide a complete rationale for any 
opinions provided.

4.	Schedule the Veteran for an appropriate VA 
examination for his claimed shortness of 
breath.  All appropriate tests and studies 
should be performed and all clinical 
findings reported in detail.  The claims 
file should be provided to the appropriate 
examiner for review, and the examiner 
should note that it has been reviewed.  
Additionally, the examiner should elicit 
from the Veteran a history of his symptoms 
and onset relating to his claimed 
shortness of breath.  After reviewing the 
file, examining the Veteran, and noting 
his reported history of symptoms, the 
examiner should render an opinion as to 
whether the Veteran currently has a 
condition of any kind related to shortness 
of breath, including COPD.  

As to any disability identified, including 
COPD, the examiner should offer an opinion 
as to the 1) most likely etiology of that 
disorder, and 2) the most likely date of 
onset of the disorder.  In rendering that 
opinion, the examiner should indicate 
whether it is at least as likely as not 
that the Veteran's current condition 
relating to shortness of breath was caused 
or aggravated by his active duty service, 
to include his reports of in-service 
chemical exposure, or his claimed PTSD or 
other psychiatric condition.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).  The term "at 
least as likely as not" does not mean 
"within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as medically 
sound to find in favor of that conclusion as 
it is to find against it.  The examiner 
should provide a complete rationale for any 
opinions provided.

5.	Then, readjudicate the claims.  In 
particular, review all the evidence that was 
submitted since the December 2009 
supplemental statement of the case (SSOC).  
If the benefits sought on appeal remain 
denied, he should be provided a SSOC, which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  After the Veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claims should be returned to 
the Board for further review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his claims, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in the 
denial of a claim.  See 38 C.F.R. § 3.655 (2009).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court of for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009). 




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).



